Citation Nr: 1758826	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  16-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from July 1954 to July 1957.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By correspondence dated June 2017, the Veteran withdrew his request for a hearing.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These elements are satisfied in the present case.  With regard to the first element, an October 2014 VA medical records contains a diagnosis of degenerative joint disease of the left knee.  With regard to the second element, the Veteran has stated that he injured his left knee when he fell off of a toboggan during service, after which he was hospitalized at the Army hospital near Vienna.  See April 2015 notice of disagreement; December 2014 lay statement.  Consistent with this, VA medical records dated September 2014 and October 2014 report this accident, and a June 1958 record contains a request for dental records in Vienna, Austria for the month of April 1955.  Regarding the third and fourth elements, there is an indication that an in-service accident could be responsible for the Veteran's current disorder, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination.  

A request for additional service treatment records and personnel records is also required.  Correspondence dated July 1958 requests discharge exams and dental records from Vienna, Austria for the month of April 1955 and from Bindlach, Germany for the month of June 1957.  It does not appear that personnel records or non-dental records from these locations have been requested.  On remand, requests for such records must therefore be made.  

A September 2014 VA medical record indicates treatment at F. P. Medical Center in Asheboro.  On remand, a request should be made for treatment records from this private medical center.

VA treatment records to October 10, 2014, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 11, 2014, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from October 11, 2014, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Following the receipt of any necessary authorizations from the Veteran, request private treatment records for the Veteran from: 1) the Army hospital in Bindlach, Germany for the time period of July 1954 to July 1957; 2) the Army hospital in Vienna, Austria for the time period of July 1954 to July 1957; and 3) F. P. Medical Center in Asheboro.  If no such records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3. Obtain the Veteran's personnel records from active duty service for the period of July 1954 to July 1957.  

4. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed left knee disorder, to include degenerative joint disease of the left knee.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed left knee disorder, to include degenerative joint disease of the left knee; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed left knee disorder, to include degenerative joint disease of the left knee, was incurred in the Veteran's service, including but not limited to an in-service accident in which he fell off of a toboggan. 

In reaching these opinions, the examiner should assume that the Veteran's report of an in-service toboggan accident is credible.   

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

